OPINION
Ey THE COURT
The trial of this action in the Court c.f Common Pleas resulted in a verdict for the plaintiff, who is appellee in this court. Prior to the rendition of the verdicc the trial court overruled a motion of the defendant below for a directed verdict at the conclusion of plaintiff’s' evidence, and another motion at the conclusion ot all the evidence. After the rendition of the verdict the defendant filed a motion for a new trial and also filed a motion for judgment non obstante veredicto. Motion feu a new trial was sustained; the other motion was overruled. From the action of the court in refusing to direct a verdict, and from its later action in refusing to render judgment non obstante veredicto, the defendant below appeals to this court, and asks final judgment at our hands.
Under the facts in this case, which need not be recited, since counsel are familiar •w.'th them, and since there is little dispute as to essential details, we can come to no conclusion other than that these motions of the defendant below should have been sustained. As authority for this proposition, attention is directed to the cases of:
Skinner v Pennsylvania Rd. Co., 127 Oh St 69;
Gumley, Admr. v Cowman, 129 Oh St 36;
Kermos v Cleveland Retail Credit Men’s Co., 131 Oh St 471;
Beal v Erie Rd. Co., 51 Oh Ap 397.
The judgment of the Court of Common Pleas is reversed and final judgment is rendered for appellants.
MONTGOMERY, PJ, SHERICK and LEMERT, JJ, concur.